United States Court of Appeals
                     For the First Circuit


No. 21-1131

 CITY OF QUINCY, MASSACHUSETTS; TOWN OF HINGHAM, MASSACHUSETTS;
TOWN OF BRAINTREE, MASSACHUSETTS; DOROTHY ANDERSON; ALICE ARENA;
   MARGARET BELLAFIORE; WENDY CULLIVAN; SUSAN GREENE; ANDREA
HONORE; MICHAEL LANG; CURTIS NORDGAARD, M.D.; THOMAS PENDERGAST;
   JUDY ROBERTS; BETSY SOWERS; BERNADETTE WILSON; KENNETH J.
   DIFAZIO; JANE HACKETT, Councilor at Large; ED HARRINGTON,
 District Five Councilor; REBECCA HAUGH; GEORGE LORING; ARTHUR
 MATHEWS; PATRICK M. O'CONNOR; FRANK SINGLETON; THOMAS TANNER,

                          Petitioners,

                               v.

     MASSACHUSETTS DEPARTMENT OF ENVIRONMENTAL PROTECTION,

                          Respondent,

               ALGONQUIN GAS TRANSMISSION, LLC,

                          Intervenor.


                          ERRATA SHEET

     The opinion of this Court issued on December 17, 2021 is
amended as follows:

    On page 9, footnote 3, line 3, "as" is replaced with "at"